Order entered February 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01466-CV

                    DAVID LEMON, FA EDGEPOINT SERVICES, LLC,
                    AND ORANGE LEAF VENTURES, LLC, Appellants

                                                 V.

                       STRAIT CAPITAL COMPANY, LTD., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-08245

                                             ORDER
       Before the Court is the parties’ February 12, 2019 joint motion to abate briefing deadlines

to allow them an opportunity to finalize a tentative settlement.      We GRANT the motion,

ORDER appellants to file a status report no later than March 15, 2019, and ABATE the appeal.

The appeal will be reinstated once the status reporter is filed.


                                                        /s/    BILL WHITEHILL
                                                               JUSTICE